       Case 8:20-cv-00165-GTS-DJS Document 9 Filed 06/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

MARCEL D. PERRY,

                              Plaintiff,
                                                             8:20-CV-0165
v.                                                           (GTS/DJS)

CITY OF ALBANY, as a municipal corporation;
DETECTIVE JOHN REGAN, of City of Albany
Police Dept.; DETECTIVE MICHAEL FARGIONE,
of City of Albany Police Dept.; DETECTIVE
ANTHONY SCALISE, of City of Albany Police
Dept.; DETECTIVE JOSEPH CHROMCZAK, of
City of Albany Police Dept.; and PAROLE
OFFICER ROSE LeBARRON, of Albany Area office,

                        Defendants.
_____________________________________________

APPEARANCES:

MARCEL D. PERRY
  Plaintiff, Pro Se
109 Ford Avenue
Troy, New York 12109

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Marcel D. Perry

(“Plaintiff”) against the City of Albany, a parole officer, and four employees of the City of

Albany Police Department (“Defendants”) pursuant to 42 U.S.C. § 1983, is United States

Magistrate Judge Daniel J. Stewart’s Report-Recommendation recommending that Plaintiff’s

Fifth Amendment claim be sua sponte dismissed with prejudice for failure to state a claim and

that the remainder of Plaintiff’s claims be sua sponte dismissed without prejudice and with leave
       Case 8:20-cv-00165-GTS-DJS Document 9 Filed 06/19/20 Page 2 of 3




to amend for failure to state a claim, pursuant to 28 U.S.C. §§ 1915A(a),(b) and 1915(e)(2)(B).

(Dkt. No. 8.) Plaintiff has not filed an Objection to the Report-Recommendation, and the

deadline by which to do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge Stewart’s

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Stewart employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein. To those reasons, the

Court adds only one minor point.

       Although Magistrate Judge Stewart recommended that the various claims in the

Complaint be dismissed without prejudice and with leave to amend those claims, the Court

respectfully construes that recommendation as one that those claims be dismissed with prejudice

unless Plaintiff successfully amends those claims. See Wilmer v. Albany County Police, 19-CV-

1416, 2020 WL 137240, at *1 & n.2 (N.D.N.Y. Jan. 13, 2020) (Suddaby, C.J., adopting Report-

Recommendation of Dancks, M.J.); Logan v. Town of Windsor, 18-CV-0593, 2018 WL 3853996,

at *1 & n.3 (N.D.N.Y. Aug. 14, 2018) (Suddaby, C.J., adopting Report-Recommendation of

Peebles, M.J.).



       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                  2
       Case 8:20-cv-00165-GTS-DJS Document 9 Filed 06/19/20 Page 3 of 3




       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 8) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Fifth Amendment claim is sua sponte DISMISSED with

prejudice pursuant to 28 U.S.C. §§ 1915A(a),(b) and 1915(e)(2)(B); and it is further

       ORDERED that the remaining claims in Plaintiff’s Complaint (Dkt. No. 1) SHALL BE

sua sponte DISMISSED with prejudice, and without further order of the Court pursuant to 28

U.S.C. §§ 1915A(a),(b) and 1915(e)(2)(B) UNLESS, within THIRTY (30) DAYS of the date of

this Decision and Order, Plaintiff files an AMENDED COMPLAINT that corrects the pleading

defects identified in Magistrate Judge Stewart’s Report-Recommendation; and it is further

       ORDERED that, should Plaintiff timely file an Amended Complaint, it shall be referred

to Magistrate Judge Stewart for review without further Order of this Court.

Dated: June 19, 2020
       Syracuse, New York




                                                3
